 4:09-cr-03091-RGK-CRZ Doc # 419 Filed: 03/02/21 Page 1 of 1 - Page ID # 2974




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                              4:09CR3091

       vs.
                                                             ORDER
JAKTINE ALPHONSO MOORE,

                   Defendant.


      For the reasons articulated in the government’s brief (Filing 418),

       IT IS ORDERED that the defendant’s motion for reduction in sentence (Filing
417) is denied.

      Dated this 2nd day of March, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
